J-S03011-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                             Appellee

                        v.

    JOHN PETTIT,

                             Appellant                No. 3041 EDA 2016


        Appeal from the Judgment of Sentence Entered August 25, 2016
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0001746-2010


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                           FILED JUNE 05, 2018

        Appellant, John Pettit, appeals from the judgment of sentence imposed

after a jury convicted him of third-degree murder and related offenses. We

affirm.

        The trial court summarized the procedural history and factual

background of this case as follows:
        On June 30, 2016, after a jury trial, [Appellant] was convicted of
        murder of the third degree, conspiracy to commit murder of the
        third degree, and recklessly endangering another person.1 On
        August 25, 2016, this court sentenced [Appellant] to a term of
        seven and one-half (7½) to fifteen (15) years of imprisonment on
        the murder-of-the-third-degree charge. On the bill charging
        conspiracy to commit third-degree murder, [Appellant] was
        placed on a period of ten (10) years of probation, to be served
        consecutively.   On the bill charging recklessly endangering
        another person, [Appellant] received a concurrent sentence of one

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S03011-18


       (1) to two (2) years of incarceration. No further penalty was
       imposed on the charge of conspiracy to conceal or tamper with
       evidence. On the bill charging false reports to police, [Appellant]
       was sentenced to a concurrent sentence of one (1) to two (2)
       years.
          1 On October 26, 2012, following a jury trial before the
          Honorable Jeffrey Minehart, [Appellant] was found guilty of
          Hindering Prosecution; False Reports; and Conspiracy to
          Tamper with Evidence. The jury found [Appellant] not guilty
          of Aggravated Assault. The jury was unable to reach a
          verdict on: Count 1, Murder of the Third Degree; Count 2 -
          Conspiracy; and Count 7 - Recklessly Endangering Another
          Person. Also on October 26, 2012, Judge Minehart declared
          a mistrial as to Counts 1, 2, and 7. [Appellant] accepted a
          non-negotiated guilty plea to Counts 1 and 7 on July 14,
          2014[.] On November 30, 2015, upon review of the record,
          applicable law and arguments of counsel, this court allowed
          [Appellant] to withdraw his guilty plea and proceed to trial.

       At trial, [Appellant] was represented by A. Charles Peruto Jr.,
       Esquire and David Bahuriak, Esquire. [Appellant] subsequently
       retained Jack McMahon, Esquire, for appellate representation.

       On or about September 13, 2016, [Appellant] filed a Notice of
       Appeal.2 On November 23, 2016, upon receipt of all of the trial
       transcripts, this court ordered counsel for [Appellant] to file a
       Concise Statement of Matters Complained of on Appeal pursuant
       to Pa.R.A.P. … 1925(b). On December 12, 2016, counsel filed a
       motion for extension of time, which motion this court granted. On
       January 11, 2017, counsel filed a Statement of Matters
       Complained of on Appeal.
          2  On January 9, 2017, [Appellant’s] Motion for
          Reconsideration of Sentence was denied by operation of law,
          pursuant to Pennsylvania Rule of Criminal Procedure, Rule
          720(B)(3)(c).[1]

       In his [Rule] 1925(b) Statement, [Appellant] claims that the
       evidence was “insufficient as a matter of law to prove beyond a
       reasonable doubt that [he] was [not] justified in his actions.”
       [Appellant] also argues that the verdict was against the weight of
____________________________________________


1As we discuss further infra, Appellant had untimely filed this post-sentence
motion on September 7, 2016.

                                           -2-
J-S03011-18


     the evidence. Additionally, [Appellant] alleges that this court’s
     “charge on conspiracy was inconsistent with bills of information
     and the conduct originally charged.”

     THE EVIDENCE

     The evidence adduced at trial established beyond reasonable
     doubt that on October 16, 2009, [Appellant] used unlawful force
     against Mr. James Koons [(decedent)] in the parking lot of the
     Oasis Gentleman’s Club located at 1600 Essington Avenue in
     Southwest Philadelphia, which conduct was the direct cause of
     death of the decedent.3 The jury also found the evidence to be
     sufficient to support the guilty verdicts on the charges of
     conspiracy to commit third-degree murder and recklessly
     endangering another person (Mr. George Foreacre).
        3 The decedent survived and lived on life support for
        approximately two weeks without regaining consciousness.
        On November 2, 2009, after the decedent’s family made the
        decision to end life support, the decedent passed away.

                     The Murder and Investigation

     Detective Brian Peters testified that he was assigned to the
     investigation with regard to the decedent’s death on November 2,
     2009. Detective Peters indicated that as part of the investigation,
     he reviewed the surveillance video pertaining to the incident. For
     the benefit of the jury, Detective Peters reviewed the video
     compilation prepared by Detective James Dunlap.

     Diana Zaccagnini testified that she knew [Appellant] through her
     work at the Oasis Gentleman’s Club where she bartended
     approximately three nights a week.

     Asked to provide an account of the events on October 16, 2009,
     Ms. Zaccagnini stated:

        I was bartending. There were two men - more than two
        men in the club. Two men, in particular … were being loud
        and obnoxious and rude. I thought something was going to
        happen…. Everything happened really fast. They were
        asked to leave. I guess they were being escorted out. That
        is why I am here.

     Ms. Zaccagnini remembered that the two men started a tab and
     that she kept the credit card behind the bar. She confirmed that


                                    -3-
J-S03011-18


     she gave a statement the night of the incident and attested to her
     statement’s accuracy.4
        4Ms. Zaccagnini also remembered testifying in court around
        October 2012.

     Ms. Zaccagnini did not remember how the men were escorted out;
     when she realized that she still had the credit card, she brought it
     out to the front lobby in an attempt to return it to them. Once in
     the front lobby, however, she was asked to go back behind the
     bar, though she did not remember exactly who directed her to do
     that. Ms. Zaccagnini did not remember hearing “something bad
     happening outside,” but recalled seeing a lot of police inside the
     club later on.

     George Foreacre testified that he had known the decedent for
     about nineteen years. He stated that he and the decedent went
     to Oasis on October 16, 2009, to watch the Phillies game. Before
     going to Oasis, they spent some time at Couches Bar and Grill, a
     sports bar in Essington, Pennsylvania.

     Mr. Foreacre noted that he and the decedent had been at Oasis a
     number of times in the past and that they knew some of the
     people who worked there. Upon arrival that day, they went to the
     back of the club and sat at the bar, where they remained for about
     an hour. Mr. Foreacre confirmed that he saw [Appellant] in the
     bar.

     Mr. Foreacre stated that he and the decedent were talking,
     drinking and watching the Phillies game. The decedent said hello
     to a girl named Kelly (who was a friend of the decedent’s wife and
     a girlfriend of Mr. Robert Laflar, the club owner); she allegedly
     responded with an expletive. About half an hour later, Mr.
     Foreacre and the decedent had an interaction with [Appellant]
     when the latter sucker-punched Mr. Foreacre, who was standing
     at the bar, thereby causing him to fall. Mr. Foreacre remembered
     being choked, trying to keep his breath, and passing out (he
     believed someone named Tim choked him). His next memory was
     that he and the decedent were outside, in the parking lot in front
     of the club.

     Mr. Foreacre stated that when he first saw the decedent, the latter
     was dialing 911. Mr. Foreacre recalled that as he was standing
     outside, in the parking lot, he noticed [Appellant] who was
     standing inside, in the club’s entranceway; [Appellant] was
     surrounded by four or five bouncers. Mr. Foreacre recalled that

                                    -4-
J-S03011-18


     before he was hit inside the bar that day, no one had asked him
     or the decedent to leave.

     Mr. Foreacre also noted that he called 911 as he was standing
     about 25-30 feet outside the building. While he was on the phone,
     there were people coming in and out; [Appellant] remained at the
     entranceway.

     Mr. Foreacre remembered that he first saw Mr. Robert Laflar,5 the
     owner of the establishment, whom he had seen on prior occasions,
     when Mr. Laflar pulled into the parking lot in his Humvee. Mr.
     Foreacre noted that Mr. Laflar pulled in “aggressively”: driving
     very quickly then stopping very swiftly.
        5Mr. Rob Leflar, the owner of Oasis, passed away several
        years following the incident.

     According to Mr. Foreacre, upon arrival, Mr. Laflar walked up to
     Mr. Foreacre (who was trying to explain to him what had happened
     just before Mr. Laflar’s arrival) and sucker-punched him, which
     circumstance caused Mr. Foreacre to fall to the ground. At that
     time, the individuals who were standing in the doorway entrance,
     “Jack [Appellant], Rob [Mr. Laflar], Tim, Brendon” and “one other
     individual,” immediately came out from the doorway entrance and
     started kicking and punching him.

     Eventually, Mr. Foreacre was able to run toward Essington
     Avenue. He recalled that the decedent was standing at the back
     of the owner’s vehicle and that someone was preventing him from
     being able to get to Mr. Foreacre.

     Mr. Foreacre stated that once on Essington Avenue, he turned
     around to make sure that nobody was chasing after him. It was
     at that moment that he saw the decedent lying motionless on the
     ground. Mr. Foreacre came over to the decedent and tried talking
     to him, to no avail, as the decedent, who was bleeding from his
     head, was unresponsive. Mr. Foreacre noticed that the decedent’s
     cell phone and credit card were placed on his chest.

     Within seconds, the police arrived. Mr. Foreacre explained that
     earlier, both he and the decedent called 911. The Assistant
     District Attorney played for the jury the recordings of the two 911
     phone calls; Mr. Foreacre confirmed that the voices on the
     recordings were his and the decedent’s.




                                    -5-
J-S03011-18


     Mr. Foreacre also reviewed and commented on additional video
     recordings played in court for the benefit of the jury; the video
     spanned the period of time from the moment Mr. Foreacre was
     being choked inside the bar until the arrival of the police.

     Mr. Foreacre stated that neither he nor the decedent was trying
     to go back inside the club. He recalled “saying stuff” to the
     individuals standing inside the entryway, including [Appellant].
     However, he could not recall his exact words.

     Mr. Foreacre was still at the scene when the ambulance arrived to
     take the decedent to the hospital; thereafter, he was taken to a
     police station. He recalled being taken to Mercy Hospital directly
     from the police station, as he was suffering from severe pain in
     his chest, back and neck. Mr. Foreacre remained for a day in the
     hospital where they attended to his “broken sternum and four or
     five transverse processed bone[s] in [his] back.”

     Mr. Foreacre recognized the statement which he gave to the
     detectives while at the hospital and confirmed signing each page
     of the statement. He also recalled that on November 4, 2009, he
     spoke with Detective Peters at Homicide.

     Mr. Foreacre was shown his photograph taken at the hospital and
     confirmed that the photo accurately and fairly depicted the injuries
     he suffered as a result of the incident. Mr. Foreacre denied having
     any physical contact with [Appellant] or anyone else while he was
     at Oasis; he also noted that the decedent never touched,
     assaulted or hurt anyone.

     Mr. Foreacre stated that after the incident, the decedent remained
     in a non–responsive condition. He indicated that he did not see
     who inflicted upon the decedent the fatal punch.

     Mr. Foreacre stated that when he was running toward Essington
     Avenue after being hurt, he saw “Rob and Jack,” the owner and
     [Appellant], standing by the decedent. By the time he turned back
     and ran toward the decedent, [Appellant] was walking toward the
     Oasis entrance; other individuals were also going back inside.

     Under cross-examination, Mr. Foreacre acknowledged that in the
     parking lot, he was holding something that “look[ed] like a bottle”
     in his hand. He also acknowledged, that prior to the incident he
     had enough beers to be drunk and that in a prior proceeding, he
     told the judge that he, in fact, had six or seven beers. He further
     acknowledged that he had three to four beers at a different place

                                    -6-
J-S03011-18


     before arriving at Oasis and that the decedent was also
     intoxicated.

     Mr. Foreacre, who confirmed that he was paying for his drinks with
     cash and that the decedent was using a credit card, noted that he
     had never before seen any paying customer getting removed from
     Oasis. He confirmed that he and the decedent were thrown out
     of Oasis for a reason other than non-payment.

     Officer Alonzo Montes testified that on October 16, 2009, at about
     6:15 pm, following receipt of a radio call, he and his partner,
     Officer Dowd (first name not provided), went to 6800 Essington
     Avenue. Officer Montes stated that once on location, he noticed
     a male (later identified as the decedent) lying down on the
     ground; he also saw another male (subsequently identified as Mr.
     Foreacre) standing by him.

     The male on the ground was unresponsive; Officer Montes noticed
     heavy bleeding from the back of his head. Once Officer Montes
     realized that the decedent was “severely critical,” he radioed for
     medics. Officer Montes recalled that the decedent’s friend (who
     looked like he had been in a fight, with his shirt “almost ripped
     off”) approached him and informed him that they had had “a fight
     with the owner of the club,” with the decedent being "knocked out
     by one of the bouncers in the club.”

     Officer Montes also noted that the owner of Oasis, whom he later
     identified as Mr. Laflar, told him that he was at the gym when he
     received a phone call from his employees alerting him that two
     males were causing a disturbance at the club. Mr. Laflar arrived
     on location shortly thereafter. According to Mr. Laflar, once he
     exited his vehicle, the two males began fighting with him in an
     alleged attempt to steal his Rolex watch. Officer Montes made an
     observation that when he spoke with Mr. Laflar, the latter was
     wearing his watch and did not display any signs of injury. Officer
     Montes also noted that according to Mr. Foreacre, he and the
     decedent only wanted the decedent’s credit card back but that the
     Oasis employees refused to return it to him.

     Officer Montes also stated that when asked if there were any
     surveillance cameras inside the club, Mr. Laflar told him that the
     surveillance cameras were not working due to an incident which
     happened a few days before the incident in question.

     Officer Montes indicated that the medics arrived on the scene and
     transported the decedent to the Hospital of University of

                                   -7-
J-S03011-18


     Pennsylvania (HUP). Officer Montes attempted to transport Mr.
     Foreacre to Southwest Detectives for an interview; however, Mr.
     Foreacre, who appeared to be “too much in pain,” was taken to
     Mercy Hospital.

     Officer Montes stated that he was subsequently interviewed by
     detectives about the incident and that his statement accurately
     reflected the circumstances as he had encountered them.

     Officer Sean Elkins who was assigned to the Canine Unit testified
     that on October 16, 2009, he and his partner, Meghan Hartman,
     were directed to the location by their supervisor, Sergeant Davis
     (first name not provided), following a fight at the Oasis
     Gentleman’s Club. Officer Elkins stated that upon arrival on
     location, he noticed a male laying on the ground on his back.
     There was blood underneath the male’s head; blood was also
     coming from his ears. The male, who was unconscious, was taken
     to the hospital shortly thereafter. Officer Hartman accompanied
     him in the back of the ambulance, and Officer Elkins followed the
     ambulance in the police car.

     After Officer Elkins left the hospital, he was directed by Sergeant
     Davis to return to Oasis to transport [Appellant] and another male
     (Edwin Padua) to Southwest Detectives for an interview. Officer
     Elkins indicated that at the time [Appellant] and Mr. Padua were
     transported to Southwest Detectives, they were not handcuffed
     and were not under arrest.

     Officer Elkins explained that he met with [Appellant] and Mr.
     Padua at the Oasis office. He pointed out that he was at the club
     prior to the incident, the night before, and that at that time, the
     surveillance system was working.

     Detective Dennis Slobodian of Southwest Detectives Division
     testified that he was assigned to the Oasis incident and that he
     went to the club at about seven o’clock in the evening. Detective
     Slobodian talked to Sergeant Davis and with some other officers
     on the scene.

     Upon arrival, they had the club closed down, removed the patrons
     and required that the employees stay until interviewed; Detective
     Slobodian spoke with [Appellant] on location. According to the
     information Detective Slobodian received, the decedent and Mr.
     Foreacre attacked Mr. Laflar.



                                    -8-
J-S03011-18


     Detective Slobodian estimated that altogether, he interviewed
     about thirty staff members of Oasis and that some, including
     [Appellant] and Mr. Laflar, were taken to Southwest Detectives.

     Detective Slobodian noted that when he arrived on the scene, he
     was told that the surveillance system was not operational because
     of the incident the night before. Detective Slobodian stated,
     however, that he could clearly see the DVR machines in the office,
     albeit with no monitors. He indicated that they subsequently
     contacted Detective James Dunlap and requested him to come out
     and inspect the digital recorder, DVR system, and camera system.

     Detective Slobodian was still at the club office when     Detective
     Dunlap arrived on location at about 11:00 pm. After       Detective
     Dunlap succeeded in getting the system operational,       Detective
     Slobodian watched some portions of the video showing      what was
     going on outside the club, in the parking lot.

     Detective Slobodian stated that, thereafter, he returned to
     Southwest Detectives and that at that point, the focus of his
     investigation changed as there was nothing to substantiate the
     story of “an assault and robbery on the owner.”

     Eventually, Detective Slobodian went to Mercy Hospital and took
     a statement from Mr. Foreacre, who also gave Detective Slobodian
     the decedent’s credit card.6 Detective Slobodian noted that upon
     the decedent’s passing, the case was assigned to Homicide.
        6 Detective Slobodian put the credit card on Property Receipt
        No. 2667690; the Property Receipt note indicated that the
        item was observed laying on the decedent’s chest while the
        decedent was unconscious on the ground.

     Detective Craig Fife of the Southwest Detective Division testified
     that he assisted Detective Slobodian with the investigation.7 By
     the time they arrived on the scene, the injured individual had
     already been transported to the hospital where he was listed in
     critical condition. At that time, they were still investigating the
     decedent and Mr. Foreacre “as the aggressors in this incident.”
        7 Sergeant Davis and Officer Alonzo Mentes were already on
        location.

     Detective Fife noted that when he asked [Appellant] (who was not
     a suspect at the time) whether there was surveillance footage
     available for the incident in the parking lot, [Appellant] responded


                                    -9-
J-S03011-18


        that the system had been removed earlier by the technicians who
        were servicing it because of the incident which occurred at the
        club the day before.

        Detective Fife explained that upon investigation, one of the
        detectives determined that the DVR system for the video
        surveillance equipment was still on location and that the monitor
        had been removed. Thereafter, a search warrant was obtained;
        Detective Dunlap subsequently succeeded in retrieving video from
        the video system.

        Detective Fife stated that he also spoke to [Appellant] at
        Southwest Detectives (Detective Slobodian was present for a big
        part of the interview). Prior to the interview, Detective Fife had
        already seen a “pretty good bit” of the video of the parking lot
        incident, which circumstance prompted the reversal of
        [Appellant’s] role in the incident from a witness and a complaining
        witness to a suspect.

        Prior to speaking with [Appellant], Detective Fife gave him
        Miranda[2] warnings; [Appellant] signed and dated the relevant
        paperwork, which was timestamped 10/17/09, 2:12 am.
        According to Detective Fife, at the time they spoke, [Appellant]
        was not in any pain or discomfort and was not under the influence
        of drugs or alcohol.

        During the interview, [Appellant] stated that he was punched in
        the face and head during the altercation (which started in the bar
        and then continued in the parking lot) and that his nose was
        bleeding and sore; he indicated that his forehead and ear were
        also sore. [Appellant] stated that the altercation was over “basic
        disruptiveness” and that as they were watching the Phillies game,
        “the two men were being very loud, slapping each other, and
        pushing each other intimidating other customers.” He noted that
        after the males were escorted outside, they stood outside the
        premises “provoking [Appellant] and the other bouncers and
        telling [Appellant] that they wanted [him] to fight one-on-one.”
        [Appellant] explained that after the owner of the club arrived on
        location and exited his vehicle, these two individuals started to
        assault him; he noted that the decedent knew the owner from the
        past “and they had a history.”


____________________________________________


2   Miranda v. Arizona, 384 U.S. 436 (1966).

                                          - 10 -
J-S03011-18


     In his statement, [Appellant] further explained that he did not call
     911 but that he instead reached out to Sergeant Davis to complain
     about the altercation. Addressing the circumstance that the
     decedent was knocked unconscious, he stated:

        All I knew is that I pushed Jimmy [(the decedent)] away
        from Rob [Laflar] and Jimmy threw a punch at me. I don’t
        know if I knocked him to the ground, because I got punched
        by the other guy, and I was dazed for a couple seconds.
        That is when Rob told me that the police were here and told
        everybody to go inside.

     [Appellant] also explained that after the altercation was over, he
     went back inside to resume his managerial duties as he “had a lot
     of work to do.” [Appellant] denied seeing anyone remove any of
     the surveillance equipment from the office area in the club. He
     added that he was sorry for what had happened but noted that he
     felt that the actions he took were in self-defense and that he
     “didn't mean for anyone to get hurt.”

     Detective Fife stated that [Appellant] signed and dated each page
     of his statement (which was timestamped at ‘10/17/09, 3:30 am’)
     after he reviewed it. Detective Fife remembered telling Detective
     Slobodian:

        [Appellant] stated that when he arrived at the club on that
        day, … the company who services the security equipment
        was on location downloading video from a separate incident
        that occurred a day prior. [Appellant] stated that he didn’t
        see the equipment in the office, and stated that the
        company must have removed it.

     Detective Fife acknowledged that [Appellant] was cooperative. He
     also noted that he was unaware of a shooting at the nightclub the
     night before.

     Michelle Mazza testified that the decedent was her younger
     brother. She stated that she saw the decedent the weekend
     before the shooting. Ms. Mazza estimated that the decedent
     remained in the hospital for about two weeks and that he never
     regained consciousness.

     Mr. Lawrence Breckow testified that in October 2009, he worked
     at ASG Security as a service technician, and that his role involved
     servicing, maintaining and accessing the closed circuit television



                                    - 11 -
J-S03011-18


     (CCTV) intrusion systems and fire protection systems.        Mr.
     Breckow stated that Oasis was a client.

     Mr. Breckow recalled that on October 16, 2009, he was dispatched
     to Oasis at about 2:00 or 2:30 pm to retrieve some video from an
     incident from the night before from a network video recorder
     (NVR) and digital video recorder (DVR).8 At Oasis, Mr. Breckow
     came in contact with [Appellant], whom he had also seen on prior
     occasions.9      Mr. Breckow indicated that [Appellant] looked
     “refreshed” to him but admitted that he did not have a present
     recollection of that circumstance from 2009. Mr. Breckow recalled
     that he subsequently spoke with Detective Dunlap about his
     service call to Oasis.
       8On his service order, Mr. Breckow’s “on–site” time was
       marked as 14:30 and “cleared time” as 16:00.
       9 Mr. Breckow explained that they serviced one of the NVRs
       from Oasis previously, that one of his service technicians
       came back and replaced the NVR and left the “loaner” NVR
       there, and that on October 16, 2009, Mr. Breckow retrieved
       the “loaner.” He noted that their machine had already been
       reinstalled and that it was operating.

     Detective Brian Peters (who initially testified on June 22, 2016)
     later was recalled and testified as to his interpretation of what
     appeared on the video as it related to the incident. The video
     played for the benefit of the jury showed the events as they
     unfolded inside and outside the Oasis club.

     The video showed, inter alia, [Appellant’s] punching Mr. Foreacre
     inside the club; the time displayed was 6:11:18 pm.10 The video
     also showed the decedent coming over “to get involved in the
     skirmish.” The video then showed Mr. Tim Carpenter of Oasis
     approaching and putting Mr. Foreacre in a chokehold. At 6:12:31,
     Mr. Foreacre was “prone on the ground.” At 6:13:07, they were
     leading Mr. Foreacre out, with Mr. Carpenter and Mr. Edwin Padua
     and Brendon Davis and [Appellant] behind him. Thereafter the
     video showed Mr. Foreacre[’s] being taken outside at 6:13:26. At
     6:13:59 pm, [Appellant] was shown making a phone call. At
     6:19:48, the video showed Ms. Zaccagnini bringing the credit card
     to the vestibule. At 6:20:14, the video showed Robert Laflar
     entering the club.
       10As noted by Detective Peters, there was a discrepancy
       between the video timestamps and real time. For ease-of-

                                  - 12 -
J-S03011-18


        reference purposes, this court cites the time as marked on
        camera A.

     Detective Peters then reviewed the recording off camera 3
     positioned outside, “on the end of the building facing east,” as well
     as camera 2 “from the parking lot.”            The video showed
     [Appellant’s] hitting the decedent. The video then showed Mr.
     Padua[’s] throwing the decedent “further into the street”; beyond
     Mr. Padua, the video showed [Appellant].

     Thereafter, the decedent appeared to be pulling out his cell phone;
     according to Detective Peters’ chart, he was calling 911 at
     6:12:47. At 6:13:26, the video showed Mr. Foreacre coming out
     of the club. Thereafter, both Mr. Foreacre and the decedent were
     standing on the far side of the parked cars.

     Detective Peters stated that neither the decedent nor Mr. Foreacre
     made an attempt to go back inside the club. The video thereafter
     showed the two men standing in the parking lot and Mr. Laflar
     pulling up in his car at 6:20:30. At 6:20:37, the video showed
     Mr. Laflar as well as Edward Freinha, [Appellant], Timothy
     Carpenter and Brendon Davis outside. At 6:20:38, the video
     showed Mr. Foreacre talking to Mr. Laflar and motioning his left
     hand upwards, away from Mr. Laflar. At 6:20:40, the video
     showed how “Mr. Laflar smacks Mr. Foreacre in the face.”

     Meanwhile, the decedent was still standing in the parking lot and
     talking on the phone. After Mr. Foreacre was hit, he moved toward
     the rear of Mr. Laflar’s Hummer, as Mr. Freinha and [Appellant]
     were following him. From the other angle, the video showed Mr.
     Foreacre[’s] running away. At 6:21:48, the video showed the
     decedent[’s] standing to the right of [Appellant]; the decedent
     was raising his hands up elevating them alongside his body.

     At 6:22:17, [Appellant] struck the decedent; the video then
     depicted the decedent “prone on the pavement.” At 6:22:23 or
     6:22:24, the video showed [Appellant’s] walking back into the
     club with Mr. Freinha, Mr. Kerzner and Mr. Padua following him.
     The video then showed [Appellant’s] walking into his office, then
     looking at the security monitor along with Mr. Cesar Gramenzi of
     Oasis and Karen Kozak, his fiancée, who was at the club that
     evening.

     After Mr. Gramenzi unhooked the monitor, the video showed
     [Appellant’s] walking around to the location of Mr. Gramenzi’s


                                    - 13 -
J-S03011-18


     chair after Mr. Gramenzi took the monitor. At 11:16:48, the video
     showed Detective Dunlap standing at the desk.

     Detective Peters stated that [Appellant] did not call 911 but that
     he made multiple direct phone calls to Sergeant Davis instead.

     Detective Peters noted that he could not say what the last thing
     was that Mr. Foreacre said inside the club before being hit. He
     also noted that while there was a part on the video which showed
     Mr. Foreacre[’s] holding a bottle, he was “not breaking it off or
     threatening anybody.” He was not holding a bottle in his hand
     when he was thrown out of the club; Detective Peters opined that
     he must have picked up the bottle while outside.

     Under cross-examination, Detective Peters acknowledged that the
     decedent was raising his arms swiftly up and down toward his
     shoulders. Q: Isn’t it a fact, sir, that [the decedent] was going
     like this, like this, “Come on?” A: That is what I see. The following
     exchange occurred moments later:

        Q. Okay. Continue to play it. Right now [his] arms are in
        front of him. Correct?

        A. Yes.

        Q. [Appellant] and him are sizing each other up. Correct?

        A. I don’t think this is a fair question.

        Q. Stop. What is not fair about it?

        A. You’re asking me to say what they’re doing. How can I
        – what these guys are doing, if they’re sizing each other up
        or squaring off? I really don’t think I can give you a yes or
        no. I am trying to be fair.

        Q. When I say they’re squaring off against each other,
        getting ready to fight, you don’t know, do you?

        A. I do not know.

        Q. Continue. [The decedent] goes down. Correct?

        A. Correct.

        Q. One punch. Correct?

        A. Yes.


                                     - 14 -
J-S03011-18


     Moments later, Detective Peters stated, “I am on the witness
     stand, because [Appellant] punched [the decedent] and [the
     decedent] died from it. That is it.”

     The defense called Detectives Charles Boyle and Richard Bova.
     Detective Boyle, who retired from Philadelphia Police Department
     in 2008, testified that he believed that Homicide obtained the
     ability to videotape a defendant’s statement “sometime in the late
     nineties.” Detective Boyle confirmed that as of 2009, he was not
     working in the Philadelphia Police Department and that he did not
     have direct knowledge of the conditions on the ground in the
     Philadelphia Police Department and their policies in 2009. He also
     confirmed that in 2008, when he left the Homicide Unit, divisional
     detectives did not have the ability to videotape.

     Detective Richard Bova, who retired from the Philadelphia Police
     Department in 2006, also confirmed that Homicide had the
     equipment and the ability to videotape a defendant’s statement
     as of 1999 or early 2000 but noted that when he was a divisional
     detective, that ability was not available. He also indicated that as
     someone who retired in 2006, he would not be intimately familiar
     with the conditions on the ground in 2009.

                            Expert Testimony

     Testimony of Detective James Dunlap, an Expert in the
     Field of Forensic Video Technology and Recovery of Video
     and Extraction of Digital Imaging

     Detective James Dunlap testified as an expert in the field of
     forensic video technology and recovery of widen and extraction of
     digital imaging.

     Detective Dunlap stated that on October 16, 2009, he received a
     phone call from Southwest Detectives regarding the incident.
     Detective Dunlap was asked to respond and check to see if …
     Oasis’[s] surveillance system was operating at the time of the
     incident and recover any video associated with it.

     Detective Dunlap arrived on location between 10:30 and 11:00
     pm; by that time, the building had been secured and a search
     warrant obtained.11
        11[Commonwealth] of Pennsylvania search warrant 146003
        specified search of two Honeywell DVRs, model HRHD
        I6C320; it also provided the serial numbers for both DVRs.


                                    - 15 -
J-S03011-18


     Once in the office, Detective Dunlap noticed that on one of the
     desks, there were “two Honeywell model HRHD … digital video
     recorders; two 16–channel recorders. They had 32 camera inputs
     going into the back and they were sitting on one of the desks.” At
     the time he arrived on location, two 16-camera units were not
     operating. “All of the camera inputs were still connected to the
     imports in the back. Power sources were still plugged in…. There
     was no monitor attached to the system.”

     Detective Dunlap explained that after he turned the power back
     on, he took a monitor from one of the adjacent desks and hooked
     it back in; thereafter, he was able to view the video.

     For the benefit of the jury, Detective Dunlap reviewed the
     photographs and the video taken in the Oasis office. He explained
     that the two DVRs were approximately “eight minutes, 13 seconds
     off from each other.” Detective Dunlap, therefore, checked these
     times against each other and against real time, to ascertain that
     they had “the right time, the time frame of the incident.”

     Upon examining the system, Detective Dunlap concluded that the
     unit was powered down “at approximately 6:28 and 50 seconds
     [pm].” The unit was then powered back up by Detective Dunlap
     and started recording at 11:16:45 pm. Other than the 4 hours,
     47 minutes and 55 seconds when it was not recording, “all of the
     video on the machine was intact.”

     Detective Dunlap indicated that on the night of October 16, they
     recovered 45-minute video blocks from Units A and B, from “20-
     plus cameras.” Subsequently, additional video was recovered
     from the location.12 He also indicated that they secured the DVRs
     so that they could have unlimited time to investigate and recover
     any additional video if necessary[.]
       12 Later on, Detective Peters, who was the assigned
       detective, obtained another search warrant for Detective
       Dunlap to recover additional timeframe from that night, as
       well as the video from the previous day.

     One of the videos showed [Appellant’s] disconnecting the monitor
     associated with the two DVRs at 6:28:21 pm. The video then
     showed [Appellant’s] getting on his knee right by the power
     switches which were under the desk; at that point, the video
     stopped recording until Detective Dunlap turned on the power
     upon his arrival at the crime scene.13


                                   - 16 -
J-S03011-18


        13Detective Dunlap also indicated that after the monitor was
        powered down, nothing was erased from the hard drive
        video-wise. He explained that “the average machine holds
        seven to 14 days, in [his] experience.”

     Testimony of Dr. Samuel Gulino, an Expert in the Field of
     Forensic Pathology

     Dr. Samuel Gulino, the Chief Medical Examiner for the City and
     County of Philadelphia, testified as an expert in the field of
     pathology and forensic pathology. Dr. Gulino stated that [the
     decedent] was pronounced dead at 6:11 pm on November 2, 2009
     and that he wrote the autopsy report upon personally performing
     the autopsy of the decedent.

     Dr. Gulino indicated that the decedent first suffered the injury
     which caused his death on October 16, 2009. Dr. Guilno noted
     that the decedent had surgery on his head; there was a large C-
     shape surgical incision on the right side of his head which was
     closed with surgical staples. Dr. Gulino indicated that underneath
     the incision, there was a large piece of skull bone removed by
     surgeons.

     Dr. Gulino stated that there were two distinct areas of head injury.
     There was a skull fracture in the front part of the decedent’s head.
     “[T]his consists of a, roughly V shape or L[] shape fracture that
     went up to the front part of his skull and then over toward the left
     side. And where those two came together, … the bone was
     actually pushed in by about five millimeters. We call it a
     depressed fracture.” Dr. Gulino further explained that underneath
     the fracture there was an “epidural hematoma,” a collection of
     blood in the space between the skull and the brain. Dr. Gulino
     concluded, based on his examination, that those fractures were
     sustained as a result of at least two separate impacts on the head
     of the decedent.

     Dr. Gulino also explained that the fractures in the front “were
     coming together in a V,” which allowed him to conclude that they
     were caused by a single impact.

     Dr. Gulino stated that the depressed fracture could be caused by
     a fist. However, he noted, inter alia:

        Fists are made of flesh and bone. So in causing that kind of
        damage to the skull, I think it would be very difficult to not
        cause damage to the fist, as well. … I would be very

                                    - 17 -
J-S03011-18


          surprised if it did not also cause some damage to the
          person’s hand.

       Dr. Gulino acknowledged that the injury could be caused by the
       fist “holding an object that concentrated the force,” like a roll of
       quarters, a ring on a finger, or brass knuckles. He also stated that
       this type of injury “requires a large amount of force being applied
       over a small area to both cause the fracture and push the bone in
       towards the brain.” He acknowledged that just the injury to the
       front of the head could have killed the decedent.

       Dr. Gulino explained that the fracture to the back of the decedent’s
       skull came from a separate impact and that it, too, could have
       killed the decedent on its own.

       Dr. Gulino concluded to a reasonable degree of medical certainty
       that the decedent died as a result of [blunt] impact trauma to the
       head and that the manner of his death was homicide.

                                      Stipulations

       It was stipulated by and between counsel that if Dr. Gulino were
       to testify additionally,14 he would testify as follows: “Question:
       Doctor, do you have any evidence that it was brass knuckles or a
       roll of quarters from your examination? Answer: No. I saw no
       specific skin injuries, which would allow me to draw any conclusion
       about any sort of objects.”
          14   Dr. Gulino testified on June 22, 2016.

Trial Court Opinion (TCO), 3/28/2017, at 1-23 (internal citations and some

internal brackets omitted).

       As mentioned above, on September 7, 2016, Appellant filed an untimely

post-sentence motion from the judgment of sentence entered on August 25,

2016.3 Subsequently, he filed a timely notice of appeal on September 13,
____________________________________________


3 We acknowledge that Labor Day was on Monday, September 5, 2016;
nevertheless, Appellant’s post-sentence motion was due no later than
Tuesday, September 6, 2016. See Pa.R.Crim.P. 720(A)(1) (“[A] written post-
sentence motion shall be filed no later than 10 days after imposition of



                                          - 18 -
J-S03011-18



2016, and timely complied with the trial court’s instruction to file a Rule

1925(b) concise statement of errors complained of on appeal. The trial court

thereafter issued a Rule 1925(a) opinion.

        Presently, Appellant raises the following issues for our review:
           A. Whether the evidence was insufficient as a matter of law to
              prove beyond a reasonable doubt that [Appellant] was [not]
              justified in his actions?

           B. Whether the verdict was against the weight of the evidence?

           C. Whether the court’s charge of conspiracy was inconsistent
              with bills of information and the conduct originally charged?

Appellant’s Brief at 5 (unnecessary capitalization omitted).4

        First, Appellant asserts that “the evidence was insufficient to convict him

of third degree murder and related charges where he was acting in self-

defense when he punched the decedent.” Id. at 14. Appellant insists that

“he was punched in the face and head during the altercation by Mr. Foreacre

and the decedent[,] and that his nose was bleeding and sore[, and] that his

forehead and ear were also sore.” Id. at 15-16. Moreover, he maintains that

“the men wanted to fight him and he delivered a punch after he was

threatened and attacked.” Id. at 16.

        At the outset, we acknowledge:


____________________________________________


sentence.”); see also 1 Pa.C.S. § 1908 (explaining that, when computing
time, “[w]henever the last day of any such period shall fall on Saturday or
Sunday, or on any day made a legal holiday by the laws of this Commonwealth
or of the United States, such day shall be omitted from the computation”).

4   We have reordered Appellant’s issues for ease of disposition.

                                          - 19 -
J-S03011-18


       [O]ur applicable standard of review is whether the evidence
       admitted at trial, and all reasonable inferences drawn from that
       evidence, when viewed in the light most favorable to the
       Commonwealth as verdict winner, was sufficient to enable the
       factfinder to conclude that the Commonwealth established all of
       the elements of the offense beyond a reasonable doubt.
       Additionally, when examining sufficiency issues, we bear in mind
       that: the Commonwealth’s burden may be sustained by means of
       wholly circumstantial evidence; the entire trial record is evaluated
       and all evidence received against the defendant considered; and
       the trier of fact is free to believe all, part, or none of the evidence
       when evaluating witness credibility.

Commonwealth v. Crabill, 926 A.2d 488, 490-91 (Pa. Super. 2007)

(internal citations and quotation marks omitted).

       Appellant claims that the Commonwealth did not disprove that he was

acting in self-defense pursuant to 18 Pa.C.S. § 505.5 See Appellant’s Brief at

14-15. This statute provides, in pertinent part:

       (a)    Use of force justifiable for protection of the person.--
              The use of force upon or toward another person is justifiable
              when the actor believes that such force is immediately
              necessary for the purpose of protecting himself against the
              use of unlawful force by such other person on the present
              occasion.

       (b)    Limitations on justifying necessity for use of force.—

                                           ***

          (2) The use of deadly force is not justifiable under this
          section unless the actor believes that such force is necessary
          to protect himself against death, serious bodily injury,
          kidnapping or sexual intercourse compelled by force or
          threat; nor is it justifiable if:

____________________________________________


5 We note that, “[w]hen the defendant introduces evidence of self-defense,
the Commonwealth bears the burden of disproving such a defense beyond a
reasonable doubt.” Commonwealth v. Rivera, 983 A.2d 1211, 1221 (Pa.
2009) (citation omitted).

                                          - 20 -
J-S03011-18


                (i) the actor, with the intent of causing death or
                serious bodily injury, provoked the use of force
                against himself in the same encounter; or

                (ii) the actor knows that he can avoid the necessity
                of using such force with complete safety by
                retreating, except the actor is not obliged to retreat
                from his dwelling or place of work, unless he was the
                initial aggressor or is assailed in his place of work by
                another person whose place of work the actor knows
                it to be.

18 Pa.C.S. § 505(a),(b)(2).

      Viewing the evidence in the light most favorable to the Commonwealth

as   the   verdict    winner,   see    Crabill,   supra,   we   conclude   that   the

Commonwealth disproved Appellant’s self-defense claim beyond a reasonable

doubt. See Rivera, 983 A.2d at 1221. As the trial court discerned:

      The video of the incident … showed, inter alia, that it was
      [Appellant] who first sucker-punched Mr. Foreacre thereby
      knocking him off the bar stool, and then struck the decedent, who
      was thrown out of the club after he attempted to assist Mr.
      Foreacre.17 The video subsequently showed both men standing in
      the parking lot, making no attempts to return to Oasis.
      Meanwhile, Mr. Laflar, the owner, arrived on location, and the
      video captured him hitting Mr. Foreacre in the face, contrary to
      [Appellant’s] contention that it was Mr. Laflar who was attacked.
           17Mr. Foreacre was taken outside shortly thereafter. Before
           Mr. Foreacre was removed from Oasis, the video also
           showed an Oasis bouncer, Mr. Carpenter, putting Mr.
           Foreacre in a chokehold, followed by an image of Mr.
           Foreacre being “prone on the ground.”

      This court is firmly of the belief that [Appellant] escalated the
      situation when he left the entranceway, came to the parking lot,
      accompanied by several bouncers and Mr. Laflar, and went after
      the decedent and Mr. Foreacre, who, in fact, placed two phone
      calls to police prior to this further altercation.

                                           …


                                         - 21 -
J-S03011-18


      This court is satisfied that the facts and circumstances leave no
      room for doubt that [Appellant] was not justified in his actions.
      This court concludes that [Appellant] did not reasonably believe
      that he was in danger of death or serious bodily injury or that he
      acted in defense of another. As the Commonwealth noted, “The
      entire time that this is going on … [Appellant] is clearly surrounded
      by four, five, six big guys. It is a six-to-one advantage during the
      entire incident.”

      Furthermore, [Appellant] displayed consciousness of guilt when
      he disconnected the monitor from the video equipment and turned
      the equipment off, thereby making an attempt to tamper with the
      evidence, and subsequently lied about his actions.

TCO at 29-30 (internal citations and brackets omitted).

      The above-stated evidence demonstrates that Appellant’s use of force

was not immediately necessary for the purpose of protecting himself against

the use of unlawful force by the decedent. Further, it shows that Appellant

provoked the incident, and he could have retreated safely into the club, yet

chose to go outside the club to incite more violence. Thus, no relief is due.

      Second, Appellant argues that the verdict was against the weight of the

evidence. Initially, we must discern whether Appellant properly preserved this

claim.

      Pennsylvania Rule of Criminal Procedure 607(A) provides:
      (A) A claim that the verdict was against the weight of the evidence
      shall be raised with the trial judge in a motion for a new trial:

         (1) orally, on the record, at any time before sentencing;

         (2) by written motion at any time before sentencing; or

         (3) in a post-sentence motion.

Pa.R.Crim.P. 607(A).




                                     - 22 -
J-S03011-18



      Appellant has not identified where he preserved his weight claim

pursuant to Rule 607(A). See Pa.R.A.P. 2117(c) (requiring statement of place

of raising or preservation of issues). Further, our cursory review of the record

does not reveal that Appellant raised this issue below, either before sentencing

or in a post-sentence motion. Instead, it appears that he advanced it for the

first time in his Rule 1925(b) statement. Thus, we deem it waived.

      Notwithstanding, even if Appellant had properly preserved his weight

claim below, we would consider it meritless. For such claims, we apply the

following standard of review:
         The essence of appellate review for a weight claim appears
         to lie in ensuring that the trial court’s decision has record
         support. Where the record adequately supports the trial
         court, the trial court has acted within the limits of its
         discretion.

         A motion for a new trial based on a claim that the verdict is
         against the weight of the evidence is addressed to the
         discretion of the trial court. A new trial should not be
         granted because of a mere conflict in the testimony or
         because the judge on the same facts would have arrived at
         a different conclusion. Rather, the role of the trial judge is
         to determine that notwithstanding all the facts, certain facts
         are so clearly of greater weight that to ignore them or to
         give them equal weight with all the facts is to deny justice.

         An appellate court’s standard of review when presented with
         a weight of the evidence claim is distinct from the standard
         of review applied by the trial court. Appellate review of a
         weight claim is a review of the exercise of discretion, not of
         the underlying question of whether the verdict is against the
         weight of the evidence.

      Commonwealth v. Mucci, 143 A.3d 399, 410-11 (Pa. Super.
      2016), (quoting Commonwealth v. Clay, 619 Pa. 423, 64 A.3d
      1049, 1054-55 (2013)). To successfully challenge the weight of
      the evidence, a defendant must prove the evidence is “so tenuous,


                                     - 23 -
J-S03011-18


      vague and uncertain that the verdict shocks the conscience of the
      court.” Mucci, 143 A.3d at 411 (quoting Commonwealth v.
      Sullivan, 820 A.2d 795, 806 (Pa. Super. 2003)).

Commonwealth v. Windslowe, 158 A.3d 698, 712 (Pa. Super. 2017).

      Here, Appellant contends that the verdict was against the weight of the

evidence because Mr. Foreacre — the Commonwealth’s only eyewitness to the

incident — was unreliable. See Appellant’s Brief at 9. Specifically, he claims

that Mr. Foreacre was intoxicated at the time, and understated his and the

decedent’s role in exacerbating the situation or striking back at the bouncers.

See id. at 12. Moreover, Appellant baldly states that “[t]he testimony of the

medical examiner supported [his] version of events.” Id. at 12-13.

      We would reject these arguments. The security video belies Appellant’s

allegation that Mr. Foreacre was unreliable, and that he and the decedent were

responsible for escalating the situation.    Furthermore, we note that the

medical examiner’s testimony supports the Commonwealth’s version of

events. See Commonwealth’s Brief at 12 (noting that the medical examiner’s

testimony corroborated the Commonwealth’s evidence that the decedent

“suffered a fractured skull from [Appellant’s] punch and another fracture from

the fall to the ground, an epidural hematoma from the fractures, a coma and

finally death”) (citation omitted). Thus, even if properly preserved, we would

not conclude that the trial court abused its discretion in denying Appellant’s

weight claim.

      Finally, Appellant argues that “[t]he [c]ourt’s charge on conspiracy was

inconsistent with bills of information and the conduct originally charged.”


                                    - 24 -
J-S03011-18



Appellant’s Brief at 17 (unnecessary emphasis omitted).            According to

Appellant, “the bills of information reflected a general conspiracy[,]” while the

court charged the jury on conspiracy to commit third degree murder. See id.

Consequently, he asks us to reverse his conviction of conspiracy to commit

third degree murder due to this “procedural defect.” Id.

      Appellant has waived this claim for multiple reasons. To begin, as the

trial court noted, Appellant’s own attorney requested a more specific

conspiracy charge:

         [Appellant’s attorney]: Judge, I have an objection to the
         verdict sheet because it just says “conspiracy[,”] it doesn’t
         say the object of the conspiracy.

         THE COURT: So, you think it should be “conspiracy to
         commit murder.” That’s what I understand you wanted.
         How do you feel about that?

         [The Commonwealth]: I don’t -- I don’t object, as long as it
         says, “third degree[.”] I think the Jury charge is going to
         be clear as long as the Jury charge --

         THE COURT: Yes, well, my charge -- I’m pretty sure it is
         clear from my jury charge, but we’ll put “Conspiracy to
         commit third degree murder.”

         [Appellant’s attorney]: Yes, that’s fine.

N.T. Trial, 6/29/2016, at 125-26. Because Appellant himself requested the

more specific conspiracy charge, he cannot now complain because he received

that very relief.

      Further, this issue is doubly waived as Appellant also fails to develop

this argument in his brief. See Pa.R.A.P. 2119(a) (“The argument shall be …

followed by such discussion and citation of authorities as are deemed


                                     - 25 -
J-S03011-18



pertinent.”).   In support, he baldly refers to (and incorrectly cites) certain

rules of criminal procedure, and does not present any case law or pertinent

discussion to back his claim. See Appellant’s Brief at 17.

      In any event though, even if not waived, we would determine that this

argument has no merit. Appellant does not explain why or how the more

specific conspiracy charge prejudiced him. The record does not reveal, nor

does Appellant argue, that he was unaware that the conspiracy charge related

to third degree murder and/or that his defense was impaired in some way as

a result.   See Commonwealth v. Kelly, 409 A.2d 21, 23 (Pa. 1979)

(“Variations between allegations and proof at trial are not fatal unless a

defendant could be misled at trial, prejudicially surprised in efforts to prepare

a defense, precluded from anticipating the prosecution’s proof, or otherwise

impaired with respect to a substantial right.”) (citation omitted). In addition,

the Commonwealth persuasively argues that the indictment, both by the order

of the counts and the degree of felony, indicated that the felony conspiracy at

issue regarded the murder of decedent. See Commonwealth’s Brief at 22.

Thus, we would reject this claim.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/5/18

                                     - 26 -
J-S03011-18




              - 27 -